DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/23/2019 and 7/22/2020 was filed after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least reference character 204 in paragraph 0066; at least reference character 252 in at least paragraph 0069. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: at least characters SV 1 and SV 2 in at least figs 1, 3, 4 and 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: at least the recitation of “...a check valve installed on the second bypass passage to allow only a flow of refrigerant from the indoor heat exchanger toward the auxiliary heat exchanger.”  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 14 and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kawano et al. (US2015/0143841).

Regarding Claim 1, Kawano teaches an air conditioner [fig 1] comprising a refrigerant circuit, the refrigerant circuit including: 
a compressor [20; 0050]; 
an outdoor heat exchanger [30; 0050]; 
an outdoor expansion valve [41; 0050]; 
an indoor expansion valve [42; 0044]; 
an indoor heat exchanger [50; 0044]; 
an auxiliary heat exchanger [64] provided on a refrigerant pipe [65] between the outdoor heat exchanger [30] and the indoor expansion valve [42; fig 1], the auxiliary heat exchanger connected in series with the outdoor expansion valve [41; 0050; fig 1]; and 
a rectifier [70] configured to allow a refrigerant flowing from the outdoor heat exchanger [30] toward the indoor expansion valve [42] in a cooling operation or a refrigerant flowing from the indoor expansion valve [42] toward the outdoor heat exchanger [30] in a heating operation to sequentially flow through the auxiliary heat exchanger [64] and the outdoor expansion valve [41; 0055].

Regarding Claim 2, Kawano teaches the invention of Claim 1 above and teaches wherein a refrigerant flowing between the indoor expansion valve and the outdoor expansion valve is mixed in a gaseous state and a liquid state [As disclosed above, see the rejection of claim 1 above for detailed discussion and where the limitation recited in the claim has been considered a recitation of intended use.  Applicant has not identified any additional structure beyond that which has been disclosed by the prior air references and thus the prior art structure as modified above is capable of preforming as intended.  Lastly, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114

Regarding Claim 3, Kawano teaches the invention of Claim 1 above and teaches wherein the rectifier [70], in the cooling operation, allows: the refrigerant passed through the outdoor expansion valve [41] to flow to the indoor expansion valve [42; and the refrigerant passed through the outdoor heat exchanger [30] to flow to the auxiliary heat exchanger [64; 0077; 0078].
.
Regarding Claim 4, Kawano teaches the invention of Claim 1 above and teaches wherein the rectifier [70], in the heating operation, allows: the refrigerant passed through the indoor expansion valve [42] to flow to the auxiliary heat exchanger [64]; and the refrigerant passed through the outdoor expansion valve [41] to flow to the outdoor heat exchanger [30; 0080; 0081].


Regarding Claim 5, Kawano teaches the invention of Claim 1 above and Kawano teaches wherein the rectifier includes: a first check valve [73] to allow only a flow of the refrigerant from the indoor expansion valve [42] toward the auxiliary heat exchanger [64] in the heating operation [0056]; a second check valve [74] to allow only a flow of the refrigerant from the outdoor expansion valve [41] toward the outdoor heat exchanger [30] in the heating operation [0056]; a third check valve [71] to allow only a flow of the refrigerant from the outdoor heat exchanger [30] toward the auxiliary heat exchanger [64] in the cooling operation [0056]; and a fourth check valve [72] to allow only a flow of the refrigerant from the outdoor expansion valve [41] toward the indoor expansion valve [41] in the cooling operation [0056].

Regarding Claim 7, Kawano teaches the invention of Claim 1 above and Kawano teaches an injection passage [65] to allow a part of the refrigerant flowing from the auxiliary heat exchanger [64] to the outdoor expansion valve [41] to flow to the compressor [20] through the auxiliary heat exchanger [64; 0060; 0061]; and a supercooling expansion valve [63] to expand the refrigerant in the injection passage flowing toward the auxiliary heat exchanger [0060; 0061].

Regarding Claim 14, Kawano teaches an air conditioner [fig 1] comprising a refrigerant circuit, the refrigerant circuit including: a compressor [20; 0050]; an outdoor heat exchanger [30; 0050]; an outdoor expansion valve [41; 0050]; an indoor expansion valve [42; 0044]; an indoor heat exchanger [50; 0044]; an auxiliary heat exchanger [64] provided on a refrigerant pipe [65] between the outdoor heat exchanger [30] and the indoor expansion valve [42; fig 1], the auxiliary heat exchanger connected in series with the outdoor expansion valve [41; 0050; fig 1]; and a passage changer [70] configured to change passages such that a refrigerant flowing from the outdoor heat exchanger [30] 

Regarding Claim 18, Kawano teaches the invention of Claim 14 above and teaches wherein a refrigerant flowing between the indoor expansion valve and the outdoor expansion valve is mixed in a gaseous state and a liquid state [As disclosed above, see the rejection of claim 1 above for detailed discussion and where the limitation recited in the claim has been considered a recitation of intended use.  Applicant has not identified any additional structure beyond that which has been disclosed by the prior air references and thus the prior art structure as modified above is capable of preforming as intended.  Lastly, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114

Regarding Claim 19, Kawano teaches the invention of Claim 14 above and Kawano teaches an injection passage [65] to allow a part of the refrigerant flowing from the auxiliary heat exchanger [64] to the outdoor expansion valve [41] to flow to the compressor [20] through the auxiliary heat exchanger [64; 0060; 0061].

Regarding Claim 20, Kawano teaches the invention of Claim 14 above and Kawano teaches a supercooling expansion valve [63] to expand the refrigerant in the injection passage [65] flowing toward the auxiliary heat exchanger [64; 0060; 0061].
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US2015/0143841) in view of Imada (JPH10132410A).

Regarding Claim 6, Kawano teaches the invention of Claim 1 above but does not teach at least one bypass passage bypassing the outdoor expansion valve; and at least one flow regulating valve installed on the at least one bypass passage.
However, Imada teaches an air conditioner [fig 1] having at least one bypass passage [2i] bypassing an outdoor expansion valve [EV-1; fig 1; and at least one flow regulating valve [SV] installed on the at least one bypass passage [0039] where one 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kawano to have at least one bypass passage bypassing the outdoor expansion valve; and at least one flow regulating valve installed on the at least one bypass passage in view of the teachings of Imada where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a structure that bypasses the outdoor expansion valve and thereby make the system more flexible.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US2015/0143841) in view of Sakitani et al. (US2008/0060365).

Regarding Claim 15, Kawano teaches the invention of Claim 14 above but does not teach wherein the passage changer includes a four-way valve.
However, Sakitani taches a refrigeration system [0001] having where a passage changer includes a four-way valve [0271; 0275; 0276] where one of ordinary skill in the art could have combined the elements as claimed by simple substitution and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. secure a structure that changes the flow of refrigerant.



Regarding Claim 16, Kawano, as modified, teaches the invention of Claim 15 above and Kawano teaches wherein the four-way valve [As modified above, see the rejection of claim 15 above for detailed discussion], in the cooling operation, allows: the refrigerant passed through the outdoor expansion valve [41] to flow to the indoor expansion valve [42], and the refrigerant passed through the outdoor heat exchanger [30] to flow to the auxiliary heat exchanger [64; 0077; 0078].

Regarding Claim 17, Kawano, as modified, teaches the invention of Claim 15 above and Kawano teaches wherein the four-way valve [As modified above, see the rejection of claim 15 above for detailed discussion], in the heating operation, allows: the refrigerant passed through the indoor expansion valve [42] to flow to the auxiliary heat exchanger [64]; and the refrigerant passed through the outdoor expansion valve [41] to flow to the outdoor heat exchanger [30; 0080; 0081].

Claims 8, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshitto (JP2010014351A) in view of Sekigami et al. (JPH03217771A).


Regarding Claim 8, Oshitto teaches an air conditioner [fig. 1] comprising a refrigerant circuit, the refrigerant circuit including: 
a compressor [1; 0015]; 
an outdoor heat exchanger [6; 0015]; 
an indoor heat exchanger [3; 0015]; 
an outdoor expansion valve [fig 1], the outdoor expansion valve including a first outdoor expansion valve [5] and a second outdoor expansion valve [4], the first outdoor expansion valve and the second outdoor expansion valve sequentially installed on a refrigerant pipe [7] from the outdoor heat exchanger toward the indoor heat exchanger [0015; 0017]; 
an auxiliary heat exchanger [19] provided on a refrigerant pipe between the first outdoor expansion valve [5] and the second outdoor expansion valve [4; 0015; 0017]; 
at least one first bypass passage [17] bypassing the first outdoor expansion valve [5;0016]; 
at least one first flow regulating valve [14] installed on the at least one first bypass passage [0016]; 
at least one second bypass passage [12] bypassing the second outdoor expansion valve [4; 0016]; and 
at least one second flow regulating valve [13] installed on the at least one second bypass passage [0016; fig 1].  Oshitto does not teach an indoor expansion valve.  
However, Sekigami teaches an air conditioner [fig 1] having an indoor expansion valve [10; 0005] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. secure a structure that changes the flow of refrigerant within the indoor unit.


Regarding Claim 9, Oshitto, as modified, teaches the invention of Claim 8 above and Oshitto teaches wherein the first flow regulating valve [14] is opened in a cooling operation 0026-0028]; and the second flow regulating valve [13] is opened in a heating operation [0020-0022].

Regarding Claim 11, Oshitto, as modified, teaches the invention of Claim 8 above and Oshitto teaches wherein refrigerant flowing between the second outdoor expansion valve and the indoor expansion valve is mixed in a gaseous state and a liquid state [As disclosed above, see the rejection of claim 8 above for detailed discussion and where the limitation recited in the claim has been considered a recitation of intended use.  Applicant has not identified any additional structure beyond that which has been disclosed by the prior air references and thus the prior art structure as modified above is capable of preforming as intended.  Lastly, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114
..

Regarding Claim 12, Oshitto, as modified, teaches the invention of Claim 8 above and Oshitto teaches an injection passage [10] to allow a part of a refrigerant flowing from the auxiliary heat exchanger [19] to the second outdoor expansion valve [5] to flow to the compressor [1] through the auxiliary heat exchanger [19; 0024].

Regarding Claim 13, Oshitto, as modified, teaches the invention of Claim 12 above and Oshitto teaches a supercooling expansion valve [18] to expand the refrigerant in the injection passage flowing toward the auxiliary heat exchanger [0024].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshitto (JP2010014351A) and Sekigami et al. (JPH03217771A)as applied to claim 8 above, and further in view of Hirao et al. (JPH1114165A).

Regarding Claim 10, Oshitto, as modified, teaches the invention of Claim 8 above but does not teach a check valve installed on the first bypass passage to allow only a flow of refrigerant from the outdoor heat exchanger toward the auxiliary heat exchanger; and a check valve installed on the second bypass passage to allow only a flow of refrigerant from the indoor heat exchanger toward the auxiliary heat exchanger.
However, Hirao taches an air conditioner [0001] having a check valve [9] installed on a bypass passage [50] to allow only a flow of refrigerant from an outdoor heat exchanger [10] toward an auxiliary heat exchanger [0008; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. secure a structure that provides a one-way flow of refrigerant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LARRY L FURDGE/            Primary Examiner, Art Unit 3763